DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-17, 20-22) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Claim 1 stands rejected under 35 U.S.C. § 103 as being unpatentable over Wood. Applicant respectfully traverses the rejection. Claim 1 is directed to a system that includes a transportation system, an image sensor, and one or more computing devices. The transportation system is “configured to transport vacuum seal packages,” where “each of the vacuum seal packages includes a food product.” The image sensor system includes “an image data capture system .. . arranged to capture image data of individual vacuum seal packages as the vacuum seal packages are transported by the transportation system.” The one or more computing devices include “instructions that, in response to execution of the instructions by the one or more computing devices, cause the one or more computing devices to: classify a state of one or more of the vacuum seal packages based on the image data using a trained classification model.”  Wood is generally directed to “an apparatus and method for inspecting smoking article packages configured to hold smoking articles, such as filtered cigarettes, in order to identify any defects prior to the products being distributed or sold.” Wood, para. [0004]. Wood describes enclosing smoking articles 106 (e.g., cigarettes) to form a packed smoking article package 236. Id., para. [0064]. The smoking article package 236 can be wrapped with an outer wrapper 240. Id., para. [0066]. Wood further describes that the outer wrapper 240 can be sealed around the smoking article package 236 (id., paras. [0096]-[0099]) and that the outer wrapper 240 can be cellophane which can be shrunk by heating the cellophane around the smoking article package 236 (id., para. [0103]). Wood further describes a fourth imaging device 600d that inspects the outer wrapper 240 after the smoking article package 236 is wrapped in the outer wrapper 240. Id., paras. [0094]-[0103].  Wood does not teach or suggest classification of a state of a vacuum seal package using image data where the vacuum seal package includes a food product, as recited by claim 1. As noted above, Wood describes a package of cigarettes that is wrapped by cellophane, which is sealed and heat shrunk around the package of cigarettes. However, Wood does not teach or suggest a food product. In particular, applicant submits that one of ordinary skill in the art would not interpret Wood’s cigarettes as a food product because cigarettes are not ingested. In addition, Wood does not teach or suggest a vacuum seal package. While Wood may teach heat shrinking the cellophane around the cigarette box, there is no teaching or suggestion in Wood that the environment inside of the heat shrunk cellophane is a vacuum. Therefore, while Wood may teach an imaging device that inspects heat-shrunk packages of cigarettes, applicant submits that Wood does not teach or suggest “vacuum seal packages, wherein each of the vacuum seal packages includes a food product” and a computing device configured to “classify a state of one or more of the vacuum seal packages based on the image data,” as recited by claim 1.  Because Wood does not teach or suggest all of the recitations of claim 1, applicant submits that claim 1 is patentably defined over Wood. Accordingly, applicant requests reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. § 103.  Notwithstanding the above traversal, in an effort to advance prosecution of the present application, applicant presently amends claim 1. As amended, claim 1 recites that “the state of one or more of the vacuum seal packages includes an indication of whether the food product is fully enclosed in a generally air-free environment in one of the one or more of the vacuum seal packages.” As discussed above, Wood teaches heat shrinking the cellophane around the cigarette box. However, there is no teaching or suggestion that the environment inside of the cellophane is a generally air-free environment. Moreover, Wood does not teach or suggest determining that the cigarettes are fully enclosed in a generally air-free environment. Therefore, applicant submits that Wood does not teach or suggest classifying a state of one or more vacuum seal packages where “the state of one or more of the vacuum seal packages includes an indication of whether the food product is fully enclosed in a generally air-free environment in one of the one or more of the vacuum seal packages,” as recited by claim 1. For at least these additional reasons, applicant requests reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. § 103.  Claim 10 stands rejected under 35 U.S.C. § 103 as being unpatentable over Wood. Applicant respectfully traverses the rejection. Claim 10 is directed to a computer-readable medium having instructions embodied thereon that cause one or more computing devices to “receive image data representative of a second vacuum seal package” and to “input the image data into the trained classification model,” where “the trained classification model is configured to classify a state of the second vacuum seal package based on the image data.” As discussed above, Wood does not teach or suggest “vacuum seal packages, wherein each of the vacuum seal packages includes a food product” and a computing device configured to “classify a state of one or more of the vacuum seal packages based on the image data,” as recited by claim 1. For at least those reasons discussed above with respect to claim 1, applicant submits that Wood does not teach or suggest causing a computing device to “receive image data representative of a second vacuum seal package” and to “input the image data into the trained classification model,” where “the trained classification model is configured to classify a state of the second vacuum seal package based on the image data,” as recited by claim 10. Because Wood does not teach or suggest all of the recitations of claim 10, applicant submits that claim 10 is patentably defined over Wood. Accordingly, applicant requests reconsideration and withdrawal of the rejection of claim 10 under 35 U.S.C. § 103.  Notwithstanding the above traversal, in an effort to advance prosecution of the present application, applicant presently amends claim 10. As amended, claim 10 recites that “the state of the second vacuum seal package includes an indication of whether the food product is fully enclosed in a generally air-free environment in the second vacuum seal package.” As discussed above, Wood does not teach or suggest “the state of one or more of the vacuum seal packages 
includes an indication of whether the food product is fully enclosed in a generally air-free environment in one of the one or more of the vacuum seal packages,” as recited by claim 1. For at least those reasons discussed above with respect to claim 1, applicant submits that Wood does not teach or suggest “the state of the second vacuum seal package includes an indication of whether the food product is fully enclosed in a generally air-free environment in the second vacuum seal package,” as recited by claim 10. For at least these additional reasons, applicant requests reconsideration and withdrawal of the rejection of claim 10 under 35 U.S.C. § 103.
Claim 1 stands rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cho. Applicant respectfully traverses the rejection. Cho is directed to “an artificial intelligence (AI) system that simulates functions of recognition, judgment, etc. of the human brain by utilizing a machine learning algorithm such as deep learning,” and more particularly to “a vision inspection management method and system using an AI model.” Cho, para. [0002]. Cho mentions that “the vision inspection may be applied to various fields such as inspection, product classification, impurity inspection, missing inspection, packaging defect inspection, etc.” /d., para. [0040]. While Cho may describe using an AI system to inspect “packaging,” there is no teaching or suggestion in Cho of either using the AI system to inspect a vacuum seal package that has a food product inside or classifying a state of a vacuum seal package to indicate whether the food 
product therein is in a generally air-free environment. Therefore, applicant submits that Cho does not teach either (1) “vacuum seal packages, wherein each of the vacuum seal packages includes a food product” and a computing device configured to “classify a state of one or more of the vacuum seal packages based on the image data,” as recited by claim 1, or (2) that “the state of one or more of the vacuum seal packages includes an indication of whether the food product is fully enclosed in a generally air-free environment in one of the one or more of the vacuum seal packages,” as recited by claim 1.  Because Cho does not teach all of the elements recited by claim 1, applicant submits that claim 1 is not anticipated by Cho. Accordingly, applicant requests reconsideration and withdrawal of the rejection of claim 1 under 35 U.S.C. § 102(a)(2).  Claim 10 stands rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cho. Applicant respectfully traverses the rejection. For at least the reasons discussed above with respect to claim 1, applicant submits that Cho does not teach either (1) causing a computing device to “receive image data representative of a second vacuum seal package” and to “input the image data into the trained classification model,” where “the trained classification model is configured to classify a state of the second vacuum seal package based on the image data,” as recited by claim 10, or (2) that “the state of the second vacuum seal package includes an indication of whether the food product is fully enclosed in a generally air-free environment in the second vacuum seal package,” as recited by claim 10.” (See applicant’s remarks dated 6/23/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 1, 2022